 
EXHIBIT 10.9

SECURITY AGREEMENT AND COLLATERAL ASSIGNMENT OF CONTRACT


THIS SECURITY AGREEMENT AND COLLATERAL ASSIGNMENT OF CONTRACT (the "Assignment")
is made and entered into as of the 31st day of August, 2010 by Gulfstream
International Airlines, Inc., a Florida corporation (the "Assignor"), in favor
of SAH-VUL Strategic Partners I, LLC, a Florida limited liability company (the
"Assignee").
 
RECITALS
 
Pursuant to the provisions of a secured convertible promissory note between
Assignor’s parent company, Gulfstream International Group, Inc., a Delaware
corporation ("Gulfstream"), and the Assignee of even date herewith (the "Note"),
Assignor has procured a loan from the Assignee in the principal amount of
$1,500,000.00 (the "Loan") which is guaranteed and secured by Assignor pursuant
to a Continuing and Unconditional Guaranty (the "Guaranty") and a Security
Agreement (the "Security Agreement") both from Assignor in favor of Assignee
dated the date hereof.  Pursuant to a Securities Purchase Agreement between
Gulfstream and Assignee, dated August 27, 2010, the Assignee or its designee(s)
may, at its or their option purchase an additional Secured Convertible
Promissory Note in the aggregate principal amount of up to $1,000,000 (as
amended, modified and/or supplemented from time to time, the "Additional Note")
which will be guaranteed and secured by Assignor pursuant to the Guaranty and
Security Agreement.  Gulfstream is the sole shareholder of Assignor, and the
business relationships of Gulfstream and Assignor are so related as to cause any
benefit to Gulfstream to also be a benefit to Assignor, and Assignor will
materially benefit the Loan and such benefit is sufficient to justify, and there
is adequate consideration for, the obligations of Assignor pursuant to this
Assignment, and it is in furtherance of the business purposes of Assignor that
this Assignment be executed and delivered.  Therefore, in order to secure the
repayment of the Loan and other obligations of Gulfstream and Assignor to the
Assignee, Assignor is entering into this Assignment with the Assignee.


TERMS
 
NOW THEREFORE, in consideration of the foregoing and the Loan and for other good
and valuable consideration, the receipt of which is hereby acknowledged,
Assignor agrees as follows:
 
1. Definitions.Definitions.  All Capitalized terms used and not otherwise
defined herein shall have the respective meanings as ascribed thereto in the
Note or the Additional Note, as the case may be.  All terms defined in the
Uniform Commercial Code of the State of Florida (the "State") and used herein
shall have the same definitions herein as specified therein.  However, if a term
is defined in Article 9 of the Uniform Commercial Code of the State differently
than in another Article of the Uniform Commercial Code of the State, the term
has the meaning specified in Article 9.
 
2. Obligations Secured.  The obligations secured hereby are the due and punctual
payment and performance of the obligations of Gulfstream, Assignor and all other
Guarantors to the Assignee under the Loan Documents, as such Loan Documents are
now in effect, or as the same may be hereafter extended, modified, or amended,
and the payment and performance of all other obligations of Gulfstream, Assignor
and all other Guarantors to the Assignee, now existing or hereafter arising or
created, whether primary, secondary, direct, indirect, absolute, contingent,
sole, joint, or several, arising prior to the date hereof or in connection
herewith, or which may be hereafter contracted or acquired, or incurred directly
or indirectly in respect thereof, and all extensions or renewals thereof and all
sums payable under or by virtue thereof, whether principal, interest, or
otherwise (including, without limitation, obligations that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. §362(a), including interest, fees, and other charges whether or
not a claim is allowed for such obligations in any such bankruptcy proceedings;
including costs and expenses, including costs of collection and attorneys’ fees
incurred or paid by the Assignee as more specifically described in the Loan
Documents and herein (collectively, the "Obligations").
 
 
1

--------------------------------------------------------------------------------

 
 
3. Assignment, Pledge, and Security Interest.
 
    In order to secure the Obligations, Assignor does hereby assign, pledge,
hypothecate, transfer, and set over unto the Assignee, and does hereby grant to
the Assignee a lien and security interest in, and all right, title, and interest
of Assignor in the following (collectively, the "Cuba Business Collateral"):
 
(a) that certain Services Agreement, dated August 3, 2003, between the Assignor
and Gulfstream Air Charter, Inc., a Delaware corporation ("GAC") (successor to
Gulfstream Air Charter, Inc., a Florida corporation) as amended on March 14,
2006, and as may be further amended from time to time (the "Assigned
Agreement");
 
(b) all other rights, revenues and assets directly or indirectly arising or
related to aircraft travel between the United States and Cuba;
 
(c) any and all rights, if any, to stock or equity ownership of GAC which the
Assignor may receive or otherwise acquire pursuant to the Assigned Agreement or
otherwise; and
 
(d) all rights in respect of (i) any proceeds, revenues, or other benefits
arising from any of the foregoing or pursuant thereto and all monies, additional
documents or instruments, or other property at any time and from time to time
payable, receivable, or otherwise distributable in respect of, in exchange for,
or in substitution of any of the foregoing including, without limitation, any
right to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to the foregoing; (ii) all rights, claims, powers, privileges, and
remedies of Assignor, whether arising by statute, at law, in equity or
otherwise, or provided for in the Assigned Agreement, consequent on the failure
on the part of any party to perform or comply with any term of the Assigned
Agreement; and (iii) all power and authority in the name of Assignor or
otherwise to exercise, enforce, compel performance, perform, collect, receive,
and receipt for all or any of the foregoing;
 
provided, however, that this Assignment shall not subject the Assignee to, or
transfer, or pass or in any way affect or modify, the obligations of Assignor
with respect to the rights and interests hereby assigned, it being understood
and agreed that all such obligations of Assignor shall be and remain enforceable
only against Assignor.
 
4. Representations, Warranties, and Covenants of Assignor.
 
 Assignor represents, warrants, and covenants to the Assignee that:
 
(a) The Assigned Agreement has been duly authorized by all parties thereto, has
not been amended or modified since the date thereof, is in full force and
effect, is enforceable by the parties thereto, and will be enforceable by the
Assignee in accordance with its terms;
 
(b) Assignor owns the Assigned Agreement and all rights thereunder free and
clear of any assignment, security interest, lien, charge, or encumbrance except
for the security interest created hereunder and as otherwise permitted pursuant
to the Intercreditor Agreement;
 
(c) There are no defaults under the Assigned Agreement on the part of any of the
parties thereto;
 
(d) All payments due to Assignor under the Assigned Agreement are free from all
claims, defenses, and setoffs of every kind whatsoever;
 
(e) There is no financing statement on file covering the Assigned Agreement or
other Cuba Business Collateral except for any financing statement in favor of
the Assignee, and except as otherwise permitted pursuant to the Intercreditor
Agreement;
 
 
2

--------------------------------------------------------------------------------

 
 
(f) Upon the filing of a financing statement by the Assignee, the assignment
hereunder will create a valid and perfected first priority security interest in
the Assigned Agreement and the other Cuba Business Collateral;
 
(g) Assignor is not prohibited by its charter or bylaws, any law, rule, or
regulation, or any agreement with any other person, or any judgment or decree,
from executing and delivering this assignment of the Assigned Agreement or other
Cuba Business Collateral, performing each and every covenant of the Assignor
hereunder and in the Assigned Agreement, and meeting each and every condition of
this assignment;
 
(h) No authorization, approval, or other action is required or necessary in
connection with this assignment by any other person, including but not limited
to any governmental authority or regulatory body;
 
(i) The principal place of business and chief executive office of Assignor is
3201 Griffin Road, 4th Floor, Fort Lauderdale, Florida 33312 and Assignor
covenants that it will not move its principal place of business or chief
executive office without the Assignee’s prior written consent;
 
(j) Assignor keeps and maintains, and will continue to keep and maintain its
records concerning the Assigned Agreement and other Cuba Business Collateral at
the address in Section 4(i) above;
 
(k) Assignor will fulfill, perform and observe all the terms of the Assigned
Agreement, refrain from doing any act prohibited by the terms of the Assigned
Agreement, maintain the Assigned Agreement in full force and effect, enforce the
performance and observance of all covenants and conditions of the Assigned
Agreement to be performed or observed, appear in and defend any action growing
out of, or in any manner connected with the Assigned Agreement or other Cuba
Business Collateral or the obligations or liabilities of Assignor thereunder;
and take all action that the Assignee deems necessary to maintain the viability,
validity, and enforceability of the Assigned Agreement at the sole cost and
expense of the Assignor;
 
(l) Assignor will promptly furnish to the Assignee any notices or other
documents it receives under the Assigned Agreement;
 
(m) Assignor will give prompt notice to the Assignee of any claims of default by
any party thereto together with a complete copy of any such claim;
 
(n) Assignor will not assign, sell, transfer, or otherwise dispose of the
Assigned Agreement or other Cuba Business Collateral;  Assignor shall be the
owner of  the Assigned Agreement free from any right or claim of any other
person, lien, security interest or other encumbrance other than that of
Assignee, and Assignor shall defend the same against all claims and demands of
all persons at any time claiming the same or any interests therein adverse to
the Assignee, and Assignor shall not pledge, mortgage or create, or suffer to
exist any right of any person in or claim by any person to the Assigned
Agreement or other Cuba Business Collateral, or any security interest, lien or
encumbrance in the Assigned Agreement or other Cuba Business Collateral in favor
of any person, other than the Assignee;
 
(o) Assignor will not terminate, amend, or modify the Assigned Agreement, or
waive any breach by any party to the Assigned Agreement, or release any person
from liability on account of any warranty or from the performance of any
obligation to be performed thereunder, or consent to the foregoing, without the
prior written consent of the Assignee;
 
 
3

--------------------------------------------------------------------------------

 
 
(p) Assignor will take no action in connection with the Assigned Agreement that
will impair its value to the Assignee as collateral; and
 
(q) A true, correct, and complete copy of the Assigned Agreement is attached
hereto as Exhibit "A."
 
5. Proceeds and Performance of Assigned Agreement.
 
(a) If and for so long as no Default or Event of Default under any Obligation
shall have occurred or be continuing, the Assignor shall have the right to all
moneys which may become due and owing to Assignor under the Assigned Agreement,
and may transfer to its general operating account any such moneys deposited in
the "Account" with the "Depository" defined it Section 5(b) below.  Upon the
occurrence and during the continuation of any Default or Event of Default under
any Obligation, the Assignee shall have the following rights: (i) to ask,
require, demand, receive and receipt for any and all moneys which may become due
and owing to Assignor under the Assigned Agreement; (iii) to enforce compliance
with and performance of the Assigned Agreement, and to exercise any and all
rights provided to Assignor thereunder; (iii) to terminate the Assigned
Agreement or any part thereof in accordance with its terms; (iv) to grant
waivers, extensions, and modifications under the Assigned Agreement as the
Assignee may deem appropriate; (v) to endorse any checks or other instruments or
orders in connection with the Assigned Agreement or other Cuba Business
Collateral; and (vi) to file any claims or take any action or institute any
proceedings which the Assignee may deem desirable.  After any default under any
Obligation, the Assignee shall have the right to ask, require, demand, receive
and receipt for any and all moneys which may become due and owing to Assignor
under the Assigned Agreement or other Cuba Business Collateral. Assignor hereby
authorizes and directs the obligor under the Assigned Agreement to pay all
moneys or funds due Assignor under the Assigned Agreement directly to the
Assignee.  Assignor agrees to perform, when due, all its obligations under the
Assigned Agreement, and to maintain the Assigned Agreement in full force and
effect throughout the term thereof.
 
(b) In order to further perfect the Assignee’s security interest in the Assigned
Agreement and all products and proceeds thereof, simultaneous with the execution
and delivery of this Agreement, the Assignor has opened a special collateral
account number:____________________; account name:____________________ (the
"Account")  with _______________________ Bank (the "Depository") and has
executed and delivered a deposit account assignment and control agreement with
the Depository in form and substance satisfactory to Assignee and as described
on the attached Exhibit "B" hereto (the "Deposit Assignment
Agreement").  Assignor shall continue to deposit only in the account maintained
at the Depository set forth in the Deposit Assignment Agreement or such other
bank account(s) as may be designated by Assignee and Assignor from time to time,
all funds received or receivable by it under the Assigned Agreement for from the
operation of the Cuba Business Collateral, including without limitation
Gulfstream Air Charter, Inc., a Delaware corporation or any other entity or
business providing air services between the United States and Cuba, as
contemplated by the Assigned Agreement.
 
6. Transfer of Assigned Agreement. If the Assignee exercises its rights upon an
event of default under any Obligation, in addition to any rights and remedies of
a secured party upon default that it may have under the Uniform Commercial Code
in effect in the State of Florida, the Assignee may, to the extent permitted by
law, if it deems feasible to do so and without being required to give any notice
to Assignor, transfer and assign the rights of Assignor under the Assigned
Agreement and other Cuba Business Collateral at any public or private sale for
cash, credit, or other such lawful consideration as the Assignee shall deem
appropriate.  Each such transferee at any such sale shall hold the property and
interests transferred absolutely free from any claim or right on the part of
Assignor.  Any such public sale shall be held at such time or times within
ordinary business hours and at such a place or places as the Assignee may fix in
the notice of such sale.  At any such public or private sale, the Assigned
Agreement, other Cuba Business Collateral or any part thereof, to be
transferred, may be transferred as an entirety or separately, as the Assignee in
its sole discretion determines.  The Assignee may, without notice of
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time, by announcement at the time and place fixed for
sale and such sale may, without further notice, be made at the time and place to
which the same shall have been so adjourned.  The Assignee shall not incur any
liability in case such transferee or transferees shall fail to carry out
obligations or duties under the Assigned Agreement or other Cuba Business
Collateral so transferred and, in case of any such failure, such Assigned
Agreement and other Cuba Business Collateral may be transferred again upon like
notice.
 
 
4

--------------------------------------------------------------------------------

 
 
7. Other Rights and Remedies.  The rights and remedies granted to Assignee
hereunder are in addition to, and not in limitation of, those set forth in the
Security Agreement.  Without limiting its rights and remedies hereunder,
Assignee shall have all rights and remedies with respect to the Assigned
Agreement and other Cuba Business Collateral that Assignee otherwise has with
respect to the "Collateral", as that term is defined in, and pursuant to, the
Security Agreement.  Without limiting the foregoing:
 
(a) The Assignee may at any time following an Event of Default, at its option,
transfer to itself or any nominee the Assigned Agreement and other Cuba Business
Collateral, receive any income thereon and hold such income as additional
collateral or apply it to the Obligations.  Whether or not any Obligations are
due, the Assignee may following an Event of Default demand, sue for, collect, or
make any settlement or compromise which it deems desirable with respect to the
Assigned Agreement and other Cuba Business Collateral.  Regardless of the
adequacy of Assigned Agreement and other Cuba Business Collateral or any other
security for the Obligations, any deposits or other sums at any time credited by
or due from the Assignee to the Assignor may at any time be applied to or set
off against any of the Obligations then due and owing.
 
(b) If a Default or an Event of Default shall have occurred, Assignor shall, at
the request and option of the Assignee, notify account debtors and other persons
obligated on the Assigned Agreement or other Cuba Business Collateral of the
security interest of the Assignee therein and that payment thereof is to be made
directly to the Assignee or to any financial institution designated by the
Assignee as the Assignee's agent therefor, and the Assignee may itself, if an
Event of Default shall have occurred, without notice to or demand upon the
Assignor, so notify account debtors and other persons obligated on the Assigned
Agreement and other Cuba Business Collateral. After the making of such a request
or the giving of any such notification, the Assignor shall hold any proceeds of
collection of accounts, chattel paper, general intangibles, instruments, and
other Assigned Agreement received by the Assignor as trustee for the Assignee
without commingling the same with other funds of the Assignor and shall turn the
same over to the Assignee in the identical form received, together with any
necessary endorsements or assignments.
 
(c) If an Event of Default shall have occurred and be continuing, the Assignee,
without any other notice to or demand upon the Assignor have in any jurisdiction
in which enforcement hereof is sought, in addition to all other rights and
remedies, the rights and remedies of a Assignee under the Uniform Commercial
Code of the State and any additional rights and remedies which may be provided
to a Assignee in any applicable jurisdiction.  The Assignor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of the Assignee's rights and remedies hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) To the extent that applicable law imposes duties on the Assignee to exercise
remedies in a commercially reasonable manner, Assignor acknowledges and agrees
that it is not commercially unreasonable for the Assignee (a) to fail to obtain
governmental or third party consents for the collection or disposition of
Assigned Agreement to be collected or disposed of, (b) to fail to exercise
collection remedies against account debtors or other persons obligated on
Assigned Agreement and other Cuba Business Collateral or to fail to remove liens
or encumbrances on or any adverse claims against the Assigned Agreement and
other Cuba Business Collateral, (c) to exercise collection remedies against
account debtors and other persons obligated on Assigned Agreement and other Cuba
Business Collateral directly or through the use of collection agencies and other
collection specialists, (d) to contact other persons, whether or not in the same
business as the Assignor, for expressions of interest in acquiring all or any
portion of the Assigned Agreement and other Cuba Business Collateral, or (e) to
the extent deemed appropriate by the Assignee, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Assignee in the collection or disposition of any of the Assigned Agreement and
other Cuba Business Collateral.  Assignor acknowledges that the purpose of this
Section is to provide non-exhaustive indications of what actions or omissions by
the Assignee would fulfill the Assignee's duties under the Uniform Commercial
Code or other law of the State or any other relevant jurisdiction in the
Assignee's exercise of remedies and that other actions or omissions by the
Assignee shall not be deemed to fail to fulfill such duties solely on account of
not being indicated in this Section.  Without limitation upon the foregoing,
nothing contained in this Section shall be construed to grant any rights to the
Assignor or to impose any duties on the Assignee that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.
 
8. The Assignee Appointed Attorney-in-Fact. Assignor hereby appoints the
Assignee the attorney-in-fact of Assignor for the purpose of taking any action
and executing any instruments which the Assignee deems necessary or advisable to
accomplish the purposes of this assignment or for the purpose of carrying out
the provisions of the Assigned Agreement and other Cuba Business
Collateral.  Said appointment is irrevocable and coupled with an interest.
 
9. Certain Waivers, etc.  No delay on the part of the Assignee in exercising any
power of sale, lien, option, or other right hereunder, and no notice or demand
which may be given to or made upon Assignor with respect to any power of sale,
lien, option or other right hereunder, shall constitute a waiver thereof, or
limit or impair the right of the Assignee to take any action or to exercise any
power of sale, lien, option or any other right under this Assignment or
otherwise, nor shall any single or partial exercise thereof, or the exercise of
any power, lien, option or any other right under this assignment or otherwise,
all without notice or demand except as expressly provided herein, constitute a
waiver thereof, nor shall any of the same prejudice the Assignee’s rights
against Assignor in any respect.  Each and every remedy of the Assignee shall,
to the extent permitted by law, be cumulative and shall be in addition to any
other remedy given hereunder or under the Loan, or under any other obligation
secured hereby, or under any other instrument now or hereafter existing, or at
law or in equity or by statute.  The Assignee shall have no duty or obligation
to satisfy the Obligations out of any other property, or pursuant to any other
pledge, undertaking or security relating to the Obligations, and the Assignee
may realize on the Assigned Agreement and other Cuba Business Collateral and any
other security available to it in such order or concurrently as it may see fit,
and the Assignee will not be required to take any recourse against Assignor,
Gulfstream, or any other person or persons before realizing on the Assigned
Agreement and other Cuba Business Collateral hereunder.  At any sale made
pursuant hereto or pursuant to any Obligation, the Assignee may bid for or
purchase, free from any right of redemption on the part of Assignor (all said
rights being also hereby waived and released), any part of or all the Collateral
offered for sale, and the Assignee may, upon compliance with the terms of sale,
hold, retain and dispose of such property without further accountability
therefor. Assignee may at any time and from time to time (whether before or
after revocation or termination of this Assignment), without notice to Assignor,
without incurring responsibility to Assignor, without impairing, releasing, or
otherwise affecting the obligations of Assignor in whole or in part and without
the endorsement or execution by Assignor of any additional consent, waiver, or
agreement:  (a) change the manner, place, or terms of payment of, change, extend
the time of, renew, or alter, any of the Obligations  or any installments
thereof, or any other security therefor or any guaranty thereof; (b) loan
additional monies or extend additional credit to Gulfstream, individually or
jointly with other persons, with or without security, thereby creating new
liabilities the payment of which may or shall be secured hereby, and the
collateral herein provided shall secure the Obligations  to the extent so
changed, extended, renewed, increased, or otherwise altered; (c) sell, exchange,
release, surrender, realize upon, or otherwise deal with in any manner and in
any order any guaranties or any property at any time pledged or mortgaged to
secure the Obligations  and any offset thereagainst; (d) take and hold
additional security or guaranties for the Obligations; (e) exercise or refrain
from exercising any rights against Gulfstream or others (including Assignor) or
act or refrain from acting in any other manner; (f) settle or compromise any of
the Obligations, or any portion thereof, and in any order, or any security or
guaranty therefor, and may subordinate the payment of all or any part thereof to
the payment of any of the Obligations (whether or not due) of Gulfstream to
creditors of Gulfstream other than Assignee and Assignor; and (g) apply any sums
from any sources to any of the Obligations, or any portion thereof, and in any
order, without regard to any Obligations remaining unpaid.  No invalidity,
irregularity, or unenforceability of all or any part of the Obligations, or any
portion thereof, or insufficiency, invalidity, irregularity, or unenforceability
of any security or guaranty therefor shall affect, impair, or be a defense to
the assignment, pledge, grant of a security interest, or mortgage contained
herein.  Assignor waives any duty on Assignee’s part (should such duty exist) to
disclose to Assignor any matter, fact, or thing related to the business
operations or condition (financial or otherwise) of Gulfstream or its affiliates
or property, whether now or hereafter known by Assignee.  Assignee shall have no
duty to disclose to Assignor the difference, if any, between the terms which
were initially proposed for any Obligation and which were presumably disclosed
to, or known by Assignor, and the actual terms of the Obligation, as executed,
including but not limited to the existence or amount of guaranties or security
therefor.  Assignor agrees that any lack of knowledge of Assignor as to such
matters will not impair, release, or otherwise affect the obligations
of  Assignor under this Assignment.  Any and all claims of Assignor against
Gulfstream or any of its property, whether through subrogation to the rights of
Assignee hereunder or otherwise, are hereby waived.
 
 
6

--------------------------------------------------------------------------------

 
 
10. Amendment, Waiver, Modification, and Termination.Neither this Assignment nor
any provision herein may be changed, amended, modified, waived, discharged, or
terminated orally, but only by the agreement in writing of Assignor and the
Assignee.
 
11. Governing Law. This Assignment shall be deemed to be a contract made under
the laws of the State of Florida and for all purposes shall be construed in
accordance with the laws of such state.
 
12. Severability of Provisions.Any provision of this Assignment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
13. Headings. Paragraph headings used in this Assignment are for convenience
only and shall not affect the construction of this Assignment.
 
14. Counterparts.  This Assignment may be signed in original counterparts and by
facsimile or email transmission of copies of signed counterparts, each of which
shall be deemed an original, in any number, no one of which need contain all of
the signatures of the parties.  As many of such counterparts as shall together
contain all of the signatures of the parties shall be deemed to constitute one
and the same instrument.
 
15. Benefit.This Assignment shall be binding upon and inure to the benefit of
Assignor and the Assignee.
 
16. Consent.Assignor acknowledges and agrees to the terms of the Consent and
Agreement to Security Agreement and Collateral Assignment of Contract attached
hereto as Exhibit C.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective duly authorized officers as of the day and year
first above written.
 

  ASSIGNOR          
Gulfstream International Airlines, Inc., a Florida corporation
         
 
By:
/s/ Robert Brown         Name:Robert Brown       Title: Chief Financial Officer
         

 
 

  ACCEPTED:           SAH-VUL Strategic Partners I, LLC, a Florida limited
liability company          
 
By:
/s/ William J. Caragol           Name:  William J. Caragol       Title:  Manager
         

                                                             
 
8

--------------------------------------------------------------------------------

 

 
EXHIBIT "C"
 
CONSENT AND AGREEMENT TO
SECURITY AGREEMENT AND COLLATERAL ASSIGNMENT OF CONTRACT
 
 
 
 
 
 
 

 
9

--------------------------------------------------------------------------------

 

CONSENT AND AGREEMENT TO
SECURITY AGREEMENT AND COLLATERAL ASSIGNMENT OF CONTRACT
 
The undersigned, Gulfstream Air Charter, Inc., a Delaware corporation ("GAC" or
the "Gulfstream Charter Party"), hereby acknowledges, approves, and consents to
the foregoing Security Agreement and Collateral Assignment of Contract (the
"Assignment") by Gulfstream International Airlines, Inc., a Florida corporation
(the "Assignor") to SAH-VUL Strategic Partners I, LLC, a Florida limited
liability company (the "Assignee") of that certain Services Agreement, dated
August 3, 2003, between the Assignor and GAC, as amended on March 14, 2006 (the
"Assigned Agreement") and other Cuba Business Collateral (as defined in the
Assignment), and hereby recognizes the rights and privileges of the Assignee and
its successors and assigns thereunder.  Capitalized terms used but not defined
herein have the meanings assigned to them in the Assignment.
 
The Gulfstream Charter Party hereby further makes and enters into this consent
and agreement (the "Consent") and makes the following statements, with the
understanding that the Assignee will rely upon the same in making or continuing
the aforementioned Loan:
 
1. To Gulfstream Charter Party's knowledge, Assignor's interest in the Assigned
Agreement and other Cuba Business Collateral is currently owned by Assignor, and
the Assigned Agreement has not been assigned, pledged, or otherwise encumbered
by Assignor or any other owner in favor of any party other than the Assignee.
 
2. The Assigned Agreement was duly executed by the parties thereto, is valid,
presently in good standing, fully enforceable according to its terms, and
binding upon the parties thereto.  All prior defaults by the Assignor under the
Assigned Agreement are hereby waived by the Gulfstream Charter Party and the
Assigned Agreement is not presently in default.
 
3. GAC: (a) is corporation, duly and validly organized and currently in good
standing under Delaware law; and (b) is a party to the Assigned Agreement and
has not assigned or transferred any of its rights or obligations thereunder, or
any of the Assets, as defined therein, and GAC owns the Assets free and clear of
all liens and encumbrances.  Thomas Cooper is the sole shareholder, sole
director and President of the Gulfstream Charter Party.  This Consent is a
valid, binding and enforceable obligation of GAC.
 
4. The conditions for occurrence of the "Effective Date" (as defined in the
Assigned Agreement) have been satisfied, and GAC is the valid successor to
Gulfstream Air Charter, Inc., a Florida corporation (now known as Gulfstream
Connection, Inc., a Florida corporation) ("GACFL"), under the Assigned
Agreement.  GACFL is no longer a party to, and has no rights under, the Assigned
Agreement.  All references in the Assigned Agreement to "Cuban Air Charter"
should and shall be deemed to refer to GAC.
 
 
10

--------------------------------------------------------------------------------

 
 
5. The Assigned Agreement will not terminate upon the death or incapacity of
Cooper if any portion of the Loan remains unpaid.
 
6. To the knowledge of the Gulfstream Charter Party, there are no third party
defenses, set-offs, claims, or counterclaims which affect enforcement of the
Assigned Agreement by the Assignee in according to its terms, or the payment of
the obligations thereunder.  Except for the rights of Cooper Trading
Corporation, a Florida corporation, to receive twenty-five percent (25%) of the
net profits derived under the Assigned Agreement from the operation of the
business of the Gulfstream Charter Party all as provided in the Assigned
Agreement (the “Retention Amounts”), so long as the Assignor or any other
person, firm or corporation designated by Assignee, is performing the services
required to be performed on behalf of the Gulfstream Charter Party under the
Assigned Agreement, the Gulfstream Charter Party will not assert against the
Assignee any defenses, set-offs, claims, or counterclaims which the Gulfstream
Charter Party may assert against Assignor that arise in connection with the
Assigned Agreement, or any transactions relating thereto.
 
7. The Gulfstream Charter Party agrees that, unless Assignee agrees otherwise in
writing, all payments to be made by the Gulfstream Charter Party to GIA under
the Assigned Agreement will be made within the time periods required under the
Assigned Agreement into the following bank account designated by GIA at
_____________________Bank, Florida: Account Name:___________________________;
Account Number: _____________________; Depository Bank Name: ________________ or
such other bank account(s) as may be designated by Assignee and GIA from time to
time.  The Gulfstream Charter Party further agrees that upon notice from the
Assignee of any default by Assignor or its affiliates under any obligation
secured by the Assigned Agreement, the Gulfstream Charter Party will continue to
make all payments under the Assigned Agreement, less the Retention Amounts, to
the above account or as otherwise directed by the Assignee.
 
8. Notwithstanding any terms of the Assigned Agreement, the Gulfstream Charter
Party will not enter into any assignment, amendment, modification, termination,
or cancellation of any provisions of the Assigned Agreement without the prior
written consent of the Assignee.
 
9. This Consent shall be binding upon the successors and assigns of Gulfstream
Charter Party, and shall inure to the benefit of the successors and assigns of
the Assignee.
 
10. The Gulfstream Charter Party will make this Consent known to any transferee
of the Assigned Agreement, and this Consent will be binding on any transferee of
the Assigned Agreement.
 
11. The Gulfstream Charter Party shall use its best efforts to maintain in good
standing all of its licenses, including, without limitation, the TSP/CSP
licenses.
 
12. The Gulfstream Charter Party agrees to give prompt written notice to the
Assignee of any default by the Assignor under the Assigned Agreement, specifying
the nature of the default and Gulfstream Charter Party’ intention to enforce any
of its rights thereunder.  The Gulfstream Charter Party agrees that it will
provide the Assignee a period of not less than fifteen days after receipt of
such notice to cure such default.
 
13. The Assignee may, without affecting the validity or enforceability of this
Consent, extend the time of payment or increase the amount of all or any part of
the Loan, otherwise modify any of the terms and conditions thereof, or make
additional loans which may be secured by the Collateral and which shall be
deemed to be part of the Loan referenced herein, without the consent of
Gulfstream Charter Party and without giving notice thereof.
 
14. The Gulfstream Charter Party acknowledge and agree that all references in
the Assigned Agreement to: (a) "Gulfstream Acquisition Corp." and/or "Gulfstream
Acquisition Group, Inc." should and shall be deemed to refer to "Gulfstream
Acquisition Group, Inc. now known as Gulfstream International Group, Inc., a
Delaware corporation;" and (b) "Gulfstream Air Charter, Inc., a Florida
corporation" should and shall hereby be deemed to refer to "Gulfstream Air
Charter, Inc., a Delaware corporation".
 
In the event of a conflict between the terms of this Consent and the terms of
the Assigned Agreement, the terms of this Consent shall control.
 
[the balance of this page intentionally left blank – signature page follows]\
 

 
11

--------------------------------------------------------------------------------

 
 
The undersigned have made and entered into this Consent as of August 31, 2010.
 

 
Gulfstream Air Charter, Inc., a Delaware corporation
         
 
By:
/s/ Thomas L. Cooper          Thomas L. Cooper, President                  

 
The undersigned hereby acknowledges that:


(a)   he is the sole stockholder and President of GAC and has the power and
authority to enter into this Consent on behalf of GAC,


(b)  he confirms the statements set forth in paragraph 14 of the above Consent
and affirms that (i) GAC is the valid successor to Gulfstream Air Charter, Inc.,
a Florida corporation (now known as Gulfstream Connection, Inc., a Florida
corporation) ("GACFL"), under the Assigned Agreement, (ii) GACFL is no longer a
party to, and has no rights under, the Assigned Agreement, and (iii) all
references in the Assigned Agreement to "Cuban Air Charter" should and shall be
deemed to refer only to GAC;.


(c)  as the sole shareholder of GACFL, by shareholder consent the undersigned
assigned all rights and benefits under the Assigned Agreement from GACFL to GAC;


(d)  the undersigned is the sole shareholder of Cooper Trading
Corporation.  Except for its right to receive from GAC the “Retention Amounts”
set forth in the Consent, Cooper Trading Corporation has no further rights in
the Assigned Agreement; and


(e)  so long as the Assignor shall be indebted to the Assignee, without the
prior written consent of the Assignee, the undersigned shall not sell, encumber
or otherwise transfer any of the shares of capital stock of GAC.
 


/s/ Thomas L. Cooper                       
Thomas L. Cooper



 
12

--------------------------------------------------------------------------------

 


  Accepted and agreed:           Gulfstream International Airlines, Inc., a
Florida corporation          
 
By:
/s/ Robert Brown       Name: Robert Brown       Title:  Chief Financial Officer
            Gulfstream International Group, Inc., a Delaware corporation        
     By: /s/ Robert Brown       Name: Robert Brown       Title:   Chief
Financial Officer             SAH-VUL Strategic Partners I, LLC, a Florida
limited liability company              By: /s/ William J. Caragol      
Name:  William J. Caragol       Title:  Manager  


13
 
 
 
 